EXHIBIT 10.2




INVESTOR RIGHTS AGREEMENT




THIS AGREEMENT is dated as of the 11th day of July, 2006.




BETWEEN:

MED-EMERG INTERNATIONAL INC., a corporation governed by the laws of the Province
of Ontario (hereinafter, the “Corporation”)




AND:

CALIAN TECHNOLOGIES LTD., a corporation governed by the laws of Canada
(hereinafter the “Investor”)




WHEREAS the Investor has agreed to purchase and the Corporation has agreed to
issue and sell 8,750,000 special shares, series 1 in the capital of the
Corporation (the “Series 1 Special Shares”) for an aggregate purchase price of
$3,507,210 on the date hereof;

AND WHEREAS the Corporation has agreed to grant to the Investor certain board
representation rights, registration rights and other rights as set forth below;

NOW THEREFORE this Agreement witnesses that in consideration of $1.00 and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Investor and the Corporation agree as follows:

ARTICLE 1.
INTERPRETATION

1.1.

Definitions

For the purposes of this Agreement, unless otherwise defined herein, the
following terms shall have the following meanings ascribed to them:

(a)

“Affiliate” has the meaning given thereto in the OBCA on the date hereof;

(b)

“Agreement” means this Investor Rights Agreement, as amended from time to time;

(c)

“Board” means the board of directors of the Corporation;

(d)

“Business Day” means a day other than a Saturday, Sunday or any other day that
is a statutory or civic holiday in the Province of Ontario;

(e)

“Change of Control Event” means any transaction or series of transactions
involving (i) the sale, transfer, lease or license by the Corporation of all or
substantially all of its assets (determined either for the Corporation alone or
with





--------------------------------------------------------------------------------










its Subsidiaries on a consolidated basis), or (ii) an amalgamation, business
combination, merger, consolidation, reorganization, arrangement or similar
transaction of the Corporation with or into another entity or entities (whether
or not the Corporation is the surviving entity), or (iii) any sale, transfer or
issuance or series of sales, transfers and/or issuances of shares of the
Corporation's capital stock by the Corporation or the holders thereof as a
result of which the holders of the Corporation's outstanding capital stock
immediately prior to such sale, transfer or issuance or series of sales,
transfers and/or issuances, hold directly or indirectly, less than 50% of the
voting power to elect directors of the Corporation (under ordinary
circumstances, without regard to any shareholders’, voting, pooling or other
agreements);

(f)

“Common Shares” means the common shares in the capital of the Corporation or
such other shares into which common shares may be reclassified, converted,
exchanged or otherwise changed;

(g)

“Control” has the meaning given thereto in the OBCA on the date hereof, and
“Controlled” shall have a corresponding meaning;

(h)

“Conversion Shares” means any and all Common Shares issued or issuable upon any
conversion of the Series 1 Special Shares in accordance with the Share
Provisions;

(i)

“Effective Date” has the meaning given in Section 3.1;

(j)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

(k)

“Insider” shall have the meaning ascribed thereto in the Securities Act
(Ontario).

(l)

“Nominee” has the meaning given in Section 2.1;

(m)

“OBCA” has the meaning given in Section 2.2;

(n)

“Registration Statement” has the meaning given in Section 3.1;

(o)

“SEC” means the United States Securities and Exchange Commission;

(p)

“Securities Act” means the United States Securities Act of 1933, as amended;

(q)

“Selling Stockholder” has the meaning given in Section 3.1;

(r)

“Series 1 Special Shares” has the meaning given in the first recital to this
Agreement;

(s)

“Share Provisions” means the rights, privileges, restrictions and conditions
contained in the articles of the Corporation attaching to the Series 1 Special
Shares, as the same may be amended, modified or supplemented from time to time;





--------------------------------------------------------------------------------










 

(t)

“Subscription Agreement” means the subscription agreement between the Investor
and the Corporation dated the date hereof which provides for, among other
things, the issue and sale by the Corporation, and the purchase by the Investor,
of the Series 1 Special Shares.

1.2

Interpretation

For the purposes of this Agreement, except as expressly provided or unless the
context requires otherwise:

(a)

the headings used throughout this Agreement are for ease of reference only and
shall not in any way affect the meaning or interpretation of this Agreement;

(b)

any reference herein to a numbered or lettered part or section refers to the
specified part or section of this Agreement;

(c)

“hereto”, “herein”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular part or section of this Agreement;

(d)

any words or expressions contained in this Agreement which impart the singular
number include the plural number and vice versa;

(e)

any words or expressions contained in this Agreement which impart any gender
include all genders; and

(f)

unless otherwise specifically noted herein, all dollar amounts expressed herein
refer to lawful currency of Canada.

1.3.

Proper Law and Attornment

This Agreement and all matters arising hereunder shall be governed by and
construed in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein.  Each of the parties hereto, by the execution and
delivery of this Agreement, irrevocably and unconditionally, with respect to any
matter or thing arising out of or pertaining to this Agreement, hereby attorns
and submits to the non-exclusive jurisdiction of the courts of the Province of
Ontario for the determination of all matters arising pursuant to this Agreement.

ARTICLE 2.
BOARD OF DIRECTORS

2.1.

Board Nominee

The Corporation shall, at the written request of the Investor, take all
proceedings that are in its capacity to take to effect the appointment or
election of Larry O’Brien, the current Chairman of the Investor (the “Nominee”),
to the Board as soon as practicable but in any event not later than the next
annual meeting of the shareholders of the Corporation.  Thereafter, on an





--------------------------------------------------------------------------------










annual basis, subject to Sections 2.2 and 2.3 below, with respect to each
meeting of the Corporation’s shareholders at which directors are to be elected,
the Corporation shall (unless requested in writing not to so nominate the
Nominee by the Investor or the Nominee) take all proceedings that are in its
capacity to take to include the Nominee on management’s slate of nominees for
director, nominate the Nominee as a director and solicit proxies in support of
the election of the Nominee as a director of the Corporation. The rights of the
Investor under this Section 2.1 shall be conditional on the Nominee, prior to
appointment or election, acknowledging to the Corporation in writing that he or
she may be excluded from any meeting or portion thereof in the event the Board
(excluding the Nominee) believes in good faith that (i) such exclusion is
necessary to protect privileged matters relating to the Investor, or (ii) the
presence of such Nominee at such meeting or such portion thereof would be
detrimental to the interests of the Corporation, having regard to the fact that
the Investor is a competitor of the Corporation.

2.2.

Removal and Replacement of Nominee

The Nominee may be removed by the Board in the event of a good faith
determination by the Board that (i) such Nominee has failed to comply with its
duties to the Corporation pursuant to applicable law, or (ii) such Nominee is
disqualified from being a director of the Corporation pursuant to (A) Section
118(1) of the Business Corporations Act (Ontario) (the “OBCA”) or other similar
provisions under applicable law, or (B) the by-laws of the Corporation, or (C)
any requirements of any stock exchange or market on which securities of the
Corporation are listed or quoted.  In the event the Nominee is so removed by the
Board or the Nominee dies or resigns voluntarily from the Board, the Investor
shall be entitled, at its option, to replace the Nominee with another qualified
individual acceptable to the Board acting reasonably and in good faith and, in
addition, any such replacement Nominee shall, prior to such appointment,
acknowledge to the Corporation in writing that he or she may be excluded from
any meeting or portion thereof in the event the Board (excluding the Nominee)
believes in good faith that (1) such exclusion is necessary to protect
privileged matters, or (2) the presence of such Nominee at such meeting or such
portion thereof would be detrimental to the interests of the Corporation, having
regard to the fact that the Investor is a competitor of the Corporation.  

2.3.

Observer

At the Investor’s option, and provided that the observer shall have entered into
a usual and customary nondisclosure agreement with the Corporation, with respect
to the written information disclosed to such observer in his or her capacity as
such and with respect to attendance at meetings (a) during the period of time
commencing the date hereof and ending on the date of the election of the Nominee
to the Board pursuant to Section 2.1, or (b) in lieu of the Nominee serving as a
director on the Board pursuant to Section 2.1, the Investor may by notice in
writing to the Corporation request that the Nominee serve as an observer to the
Board, to attend each meeting of the Board as an observer and be given timely
notice of the meetings of the Board in the same manner and at the same time that
the directors of the Corporation are given notice of such meetings and the
Corporation shall take all proceedings that are in its capacity to take to
effect the appointment of the Nominee as a observer with such rights; provided
that the Board may exclude such observer from any meeting or portion thereof in
the event the Board believes in good faith that (i) such exclusion is necessary
to protect privileged matters, or (ii) the





--------------------------------------------------------------------------------










presence of such Nominee at such meeting or such portion thereof would be
detrimental to the interests of the Corporation, having regard to the fact that
the Investor is a competitor of the Corporation.  The observer shall receive the
same written information (including, without limitation, reports, financial
statements and notices, but excluding any written information that may breach or
waive a privilege) as are provided to the directors in connection with each such
meeting.  

2.4.

Termination

Notwithstanding any other provision of this Agreement, the rights of the
Investor pursuant to Sections 2.1, 2.2 and 2.3 above shall terminate on the
earlier of (a) the first date that the Investor no longer holds at least
6,562,500 Series 1 Special Shares (as adjusted for stock splits, consolidations
and the like) or, to the extent that any such Series 1 Special Shares have been
converted to or redeemed for Common Shares, such number of Series 1 Special
Shares (if applicable) and Common Shares that would be equal to 6,562,500 Series
1 Special Shares (as adjusted for stock splits, consolidations and the like)
taking into account any adjustments contemplated by the Share Provisions and (b)
a Change of Control Event.  In the event of such termination, if the Nominee is
then serving as a director on the Board or serving as an observer, the Investor
shall, at the written request of the Corporation, cause the Nominee to resign as
a member of Board or an observer, as the case may be. The Investor shall notify
the Corporation in writing within five (5) Business Days of the date at which it
first ceases to hold the minimum number of Series 1 Special Shares and/or Common
Shares provided in Section 2.4(a) above.

2.5.

Director Insurance & Indemnity

The Nominee, if serving as a director of the Corporation, shall be covered by
any policy of directors’ and officers’ liability insurance in respect of claims
against the directors and officers of the Corporation on substantially the same
terms and conditions as are provided by the Corporation in favour of its
directors from time to time. The Corporation hereby agrees to indemnify the
Nominee for claims against the Nominee in his or her capacity as a director
pursuant to and in accordance with the terms and conditions of the by-laws of
the Corporation, as amended from time to time, and in any event, upon
substantially the same terms and conditions as are provided by the Corporation
in favour of its directors from time to time.

2.6.

Support Agreement

The Corporation hereby covenants and agrees with the Investor to, within 10 days
of the date of Closing (as such term is defined in the Subscription Agreement),
obtain from those shareholders of the Corporation who collectively hold more
than 50% of its outstanding Common Shares on the date hereof, a support
agreement substantially in the form annexed hereto as Exhibit “A”, whereby each
such holder agrees to vote its Common Shares in favour of the election of the
Nominee to the Board in accordance with the terms and conditions of this Article
2.




--------------------------------------------------------------------------------










ARTICLE 3.
REGISTRATION RIGHTS

3.1.

Registration of Conversion Shares; Compliance with the Securities Act

(a)

Registration Procedures.  The Corporation shall:

(i)

forthwith, and in any event within forty-five (45) days of the date hereof,
prepare and file with the SEC a registration statement on Form S-1 or other
appropriate form (the “Registration Statement”) to enable the resale of the
Conversion Shares by the Investor from time to time through any stock exchange
or quotation system on which the Common Shares are quoted or listed, if
applicable;

(ii)

use commercially reasonable efforts to cause the Registration Statement to
become effective as soon as practicable after the filing thereof with the SEC;
the date the Registration Statement is initially declared effective by the SEC
is referred to herein as the “Effective Date”; such efforts to include, without
limiting the generality of the foregoing, preparing and filing with the SEC any
financial statements that are required to be filed prior to the effectiveness of
such Registration Statement;

(iii)

use commercially reasonable efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith as may be necessary to keep the Registration Statement
current, effective and free from any material misstatement or omission to state
a material fact for a period not exceeding the earliest of: (x) the second
anniversary of the Effective Date; (y) the date on which the Investor may sell
all Conversion Shares then held by the Investor without restriction; and (z) the
date that the Investor no longer holds any Series 1 Special Shares or any
Conversion Shares;

(iv)

to the extent required, furnish to the Investor such number of copies of the
Registration Statement, prospectuses and preliminary prospectuses in conformity
with the requirements of the Securities Act and such other documents as the
Investor may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Conversion Shares by the Investor;

(v)

file documents required of the Corporation for blue sky clearance in states
specified in writing by the Investor and use commercially reasonable efforts to
maintain such blue sky qualifications; provided, however, that the Corporation
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;

(vi)

advise the Investor, promptly after it shall receive notice or obtain knowledge
of the issuance of any stop order by the SEC delaying or suspending the
effectiveness of the Registration Statement or of the initiation or threat of
any proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and

(b)

Escrow of 50% of Series 1 Special Shares Proceeds. The Corporation hereby and
irrevocably agrees that the Investor shall:

(i)

at the Closing (as defined in the Subscription Agreement), deduct $876,802.50 of
the amount of the Aggregate Share Price (as defined in the Subscription
Agreement) to be paid for its Series 1 Special Shares and pay such amount to the
Investor’s legal





--------------------------------------------------------------------------------










counsel to be held in escrow by such counsel in an interest bearing account
until such counsel receives written evidence from the Corporation that the
Registration Statement has been duly filed with the SEC, at which time such
counsel shall forthwith release such funds together with accrued interest
thereon to the Corporation; and

(ii)

at the Closing (as defined in the Subscription Agreement), deduct $876,802.50 of
the Aggregate Share Price (as defined in the Subscription Agreement) and pay
such amount to the Investor’s legal counsel to be held in escrow by such counsel
in an interest bearing account until such counsel receives written evidence from
the Corporation of the effectiveness of the Registration Statement, at which
time such counsel shall forthwith release such funds together with accrued
interest therein to the Corporation;

all in accordance with the terms of an escrow agreement in form and substance
satisfactory to the Investor and the Corporation, each acting reasonably.  

(c)

Obligations of the Investor.  In connection with the registration of the
Conversion Shares, the Investor shall have the following obligations:

(i)

the Investor shall cooperate with the Corporation to provide factual information
regarding the Investor as reasonably requested by the Corporation in connection
with the preparation and filing of the Registration Statement hereunder; and

(ii)

the Investor shall, upon receipt of any notice from the Corporation of the
happening of any event of the kind described in paragraph 3.1(a)(vi) hereof,
immediately discontinue disposition of Conversion Shares pursuant to the
Registration Statement until the Investor receives copies of a supplemented or
amended prospectus and, if so directed by the Corporation, the Investor shall
deliver to the Corporation (at the expense of the Corporation) or destroy (and
deliver to the Corporation a certificate of destruction) all copies in the
Investor’s possession, of the prospectus covering such Conversion Shares current
at the time of receipt of such notice, it being understood that the Corporation
shall provide any such supplemented or amended prospectus to the Investor as
soon as practicable from the receipt of such notice.

(d)

Indemnification.  For the purpose of this Section 3.1(d):

(i)

the term “Selling Stockholder” shall include the Investor and any affiliate of
the Investor;

(ii)

the term “Registration Statement” shall include the prospectus in the form first
filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed as
part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required, and each exhibit, supplement or amendment
included in or relating to the Registration Statement; and

(iii)

the term “untrue statement” shall include any untrue statement or alleged untrue
statement, or any omission or alleged omission to state in the Registration
Statement a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

--------------------------------------------------------------------------------

(A)

The Corporation agrees to indemnify and hold harmless each Selling Stockholder
from and against any losses, claims, damages or liabilities to which such
Selling Stockholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (x) any failure
to comply with the covenants and agreements of the Corporation contained in this
Section 3.1, (y) any untrue statement contained in the Registration Statement,
or (z) any failure by the Corporation to fulfill any undertaking included in the
Registration Statement, and the Corporation will reimburse such Selling
Stockholder for any reasonable legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim, or preparing to defend any such action, proceeding or claim, provided,
however, that the Corporation shall not be liable in any such case to the extent
that such loss, claim, damage or liability arises out of, or is based upon, an
untrue statement made in such Registration Statement in reliance upon and in
conformity with written information furnished to the Corporation by or on behalf
of such Selling Stockholder specifically for use in preparation of such
Registration Statement or the failure of such Selling Stockholder to comply with
its covenants and agreements contained in Section 3.1 hereof respecting the sale
of any Conversion Shares or any untrue statement in the Registration Statement
that is subsequently corrected in a filing declared effective by the SEC and
delivered to such Selling Stockholder prior to the pertinent sale or sales by
such Selling Stockholder.  The Corporation shall reimburse each Selling
Stockholder for the amounts provided for herein on demand as such expenses are
incurred.

(B)

The Investor agrees to indemnify and hold harmless the Corporation (and each
person, if any, who controls the Corporation within the meaning of Section 15 of
the Securities Act, each officer of the Corporation who signs the Registration
Statement and each director of the Corporation) from and against any losses,
claims, damages or liabilities to which the Corporation (or any such officer,
director or controlling person) may become subject (under the Securities Act or
otherwise), insofar as such losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) arise out of, or are based upon, (x) any
failure by the Investor to comply with its covenants and agreements contained in
Section 3.1 hereof respecting sale of any Conversion Shares or (y) any untrue
statement contained in the Registration Statement, if such untrue statement was
made in reliance upon and in conformity with written information furnished by or
on behalf of the Investor specifically for use in preparation of the
Registration Statement, and the Investor will reimburse the Corporation or such
officer, director or controlling person, as the case may be, for any legal or
other expenses reasonably incurred in investigating, defending or preparing to
defend any such action, proceeding or claim; provided that the Investor’s
obligation to indemnify the Corporation shall be limited to the net amount
received by the Investor from the sale of the Conversion Shares giving rise to
such obligation.

(C)

Promptly after receipt by any indemnified person of a notice of a claim or the
beginning of any action in respect of which indemnity is to be sought against an
indemnifying person pursuant to this Section 3.1(d), such indemnified person
shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
indemnified person under this Section 3.1(d) (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action) or from any liability otherwise than under this
Section 3.1(d).  Subject to the provisions hereinafter





--------------------------------------------------------------------------------










stated, in case any such action shall be brought against an indemnified person,
the indemnifying person shall be entitled to participate therein, and, to the
extent that it shall elect by written notice delivered to the indemnified person
promptly after receiving the aforesaid notice from such indemnified person,
shall be entitled to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified person.  After notice from the indemnifying
person to such indemnified person of its election to assume the defense thereof,
such indemnifying person shall not be liable to such indemnified person for any
legal expenses subsequently incurred by such indemnified person in connection
with the defense thereof, provided, however, that if there exists or shall exist
a conflict of interest that would make it inappropriate, in the opinion of
counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the reasonable expense of such indemnifying person; provided, however, that no
indemnifying person shall be responsible for the fees and expenses of more than
one separate counsel (together with appropriate local counsel) for all
indemnified parties.  In no event shall any indemnifying person be liable in
respect of any amounts paid in settlement of any action unless the indemnifying
person shall have approved the terms of such settlement; provided that such
consent shall not be unreasonably withheld.  No indemnifying person shall,
without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.

(D)

If the indemnification provided for in this Section 3.1(d) is unavailable to or
insufficient to hold harmless an indemnified person under subsection (A) or (B)
above in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to therein, then each indemnifying
person shall contribute to the amount paid or payable by such indemnified person
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Corporation on the one hand and the Investor, as well as any other
Selling Stockholders under such Registration Statement on the other hand in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations.  The relative fault shall
be determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Corporation on the one hand or the Investor or other Selling Stockholder on the
other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement.  The Corporation and
the Investor, severally but not jointly, agree that it would not be just and
equitable if contribution pursuant to this subsection (D) were determined by pro
rata allocation (even if the Investor and other Selling Stockholders were
treated as one entity for such purpose) or by any other method of allocation
which does not take into account the equitable considerations referred to above
in this subsection (D).  The amount paid or payable by an indemnified person as
a result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this subsection (D) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified person in
connection with investigating or defending any such action or claim.
 Notwithstanding the provisions of this subsection (D), the Investor shall not
be required to contribute any amount in excess of the amount by which the net





--------------------------------------------------------------------------------










amount received by the Investor from the sale of any Conversion Shares to which
such loss relates exceeds the amount of any damages which the Investor has
otherwise been required to pay by reason of such untrue statement.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Investor’s obligations in
this subsection (D) to contribute shall be in proportion to its sale of
Conversion Shares to which such loss relates and shall not be joint with any
other Selling Stockholders.

(E)

The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 3.1(d), and are fully informed regarding said provisions.  They
further acknowledge that the provisions of this Section 3.1(d) fairly allocate
the risks in light of the ability of the parties to investigate the Corporation
and its business in order to assure that adequate disclosure is made in the
Registration Statement as required by the Securities Act and the Exchange Act.
 The parties are advised that federal or state public policy as interpreted by
the courts in certain jurisdictions may be contrary to certain of the provisions
of this Section 3.1(d), and the parties hereto hereby expressly waive and
relinquish any right or ability to assert such public policy as a defense to a
claim under this Section 3.1(d) and further agree not to attempt to assert any
such defense.

(e)

Information Available.  So long as the Registration Statement is effective
covering the resale of Conversion Shares, the Corporation will furnish to the
Investor, upon the reasonable request of the Investor, an adequate number of
copies of the prospectuses relating to such Registration Statement to supply to
any other party requiring such prospectuses; and upon the reasonable request of
the Investor, the Chief Executive Officer, the General Counsel or the Chief
Financial Officer of the Corporation (or an appropriate designee thereof) will
meet with the Investor or a representative thereof at the Corporation’s
headquarters to discuss all information relevant for disclosure in the
Registration Statement as such disclosure relates to the Investor and will
otherwise cooperate with the Investor conducting an investigation for the
purpose of reducing or eliminating the Investor’s exposure to liability under
the Securities Act, including the reasonable production of information at the
Corporation’s headquarters; provided, that the Corporation shall not be required
to disclose any confidential information to or meet at its headquarters with the
Investor until and unless the Investor shall have entered into a confidentiality
agreement in form and substance reasonably satisfactory to the Corporation with
the Corporation with respect thereto.

(f)

Expenses.  All expenses of registration pursuant to the terms of this Agreement
(exclusive of underwriting discounts and commissions) will be borne by the
Corporation.

3.2.

Rule 144

The Corporation covenants that it will timely file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder (or, if the Corporation is not
required to file such reports, it will, upon the request of the Investor, make
publicly available such information as necessary to permit sales pursuant to
Rule 144 under the Securities Act), and it will take such further action as any
the Investor may reasonably request, all to the extent required from time to
time to enable the Investor to sell any





--------------------------------------------------------------------------------










Conversion Shares without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC.  

3.3.

Canadian Qualification Rights

(a)

Subject to Section 3.3(b), the Corporation, upon the written request of the
Investor, will use commercially reasonable efforts to obtain from the Ontario
Securities Commission, on or before the Effective Date, a receipt (or equivalent
document) for a (final) prospectus that qualifies for distribution to the public
in the Province of Ontario all Conversion Shares.

(b)

The Corporation shall not be required to effect any qualification of Conversion
Shares pursuant to Section 3.3(a) if, prior to the time at which the Corporation
would otherwise be required to effect such qualification, the Corporation:

(i)

is a reporting issuer in any jurisdiction (a “45-102 Jurisdiction”) listed in
Appendix B to National Instrument 45-102 - Resale of Securities of the Canadian
Securities Administrators (“NI 45-102”) and not in default of applicable
securities laws; OR

(ii)

is not a reporting issuer in a 45-102 Jurisdiction, but the Investor is able to
rely on the exemption from the prospectus requirements in Ontario provided in
section 2.14 of NI 45-102; OR

 

(iii)

obtains an order or ruling from the Ontario Securities Commission exempting the
Investor from the prospectus requirements of Ontario securities laws with
respect to sales of Conversion Shares on a stock exchange or market on which the
Common Shares are listed and provides the Investor with evidence satisfactory to
the Investor that the Ontario Securities Commission considers the sale of
Conversion Shares by the Investor on a stock exchange or market on which the
Common Shares are listed is exempt from, or not subject to, the prospectus
requirements of Ontario securities laws; OR

(iv)

provides the Investor with an opinion (unqualified except with respect to
customary qualifications contained in opinions of such nature) of legal counsel
knowledgeable in matters of Ontario securities laws and acceptable to the
Investor, acting reasonably, that the sale of Conversion Shares by the Investor
on a stock exchange or market on which the Common Shares are listed is exempt
from, or not subject to, the prospectus requirements of Ontario securities laws
other than a sale that is a control distribution (as defined in NI 41-102).

3.4.

No Conversion of Series 1 Special Shares by Corporation in Certain Circumstances

The Corporation covenants and agrees with the Investor that it will not exercise
its right to convert any Series 1 Special Shares into Common Shares or issue
Common Shares on the redemption of any Series 1 Special Shares pursuant to the
applicable terms of the Share Provisions until after the earlier of: (i) the
Effective Date and (ii) the date on which the Investor may first sell all
Conversion Shares without restriction under applicable securities laws of Canada
(disregarding any restriction on control distributions) and of the United
States.  In addition, the Corporation covenants and agrees that it will not
exercise its right to convert any





--------------------------------------------------------------------------------










Series 1 Special Shares into Common Shares or issue Common Shares on the
redemption of any Series 1 Special Shares pursuant to the applicable terms of
the Share Provisions if the Corporation is then in material default or breach of
any of the following: Sections 2.1, 2.2, 2.3, 2.5, 2.6, 3.1(a), 3.1(b), 3.2, 3.3
or 3.5 of this Agreement, or Sections 3.3 or 3.4 of the Subscription Agreement
or any inaccuracy of a representation and warranty of the Corporation provided
in Section 3.1 of the Subscription Agreement as of the date of Closing to the
extent that any such inaccuracy results or could reasonably be expected to
result in a Material Adverse Effect (as defined in the Subscription Agreement).

3.5.

No Trading by Insiders in Certain Circumstances

Each party hereto expressly agrees and covenants with the other party that
immediately upon delivery by the Corporation to the Investor of a Redemption
Notice (as such term is defined in the Share Provisions) in respect of a
redemption pursuant to section 7.1(b) of the Share Provisions, (a) the Investor
and all of its affiliated entities (as such term is defined in Ontario
Securities Commission Rule 61-501) shall not, (b) the Corporation and all of its
affiliated entities shall not, and (c) each party shall irrevocably instruct
each of its affiliated entities and their respective Insiders to not, trade any
outstanding Common Shares (including any short sales or derivative transactions
in respect of or involving any Common Shares) during the period commencing on
the date of such delivery and ending on the trading day immediately following
the Fifth Anniversary (as such term is defined in the Share Provisions).

ARTICLE 4.
GENERAL PROVISIONS

4.1.

Notices

Any notice, communication, payment or demand required or permitted to be given
under this Agreement shall be deemed to have been sufficiently given to the
recipient if delivered personally, or (other than in the case of payment) if
sent by facsimile or sent by ordinary first class mail within Canada, postage
prepaid, addressed as follows:

(a)

to the Corporation at:

6711 Mississauga Road, Suite 404

Mississauga, ON   L5N 2W3

Attention:

Chief Financial Officer and Secretary

Facsimile:

(905) 858-1399

With a copy to:

Fasken Martineau Du Moulin LLP

66 Wellington Street West, Suite 4200
Toronto, ON   M5K 1N6

Attention:

Richard J. Steinberg

Facsimile:

(416) 364-7813

 (b)

to the Holder at:





--------------------------------------------------------------------------------










2 Beaverbrook Road

Kanata, ON    K2K 1L1

Attention:

Chief Financial Officer and Corporate Secretary

Facsimile:

(613) 592-7771

With a copy to:

LaBarge Weinstein Professional Corporation

515 Legget Drive, Suite 800

Ottawa, ON   K2K 3G4

Attention:

Deborah L. Weinstein

Facsimile:

(613) 599-0018

Any such mailing shall be deemed to be received on the date of delivery if
delivered personally, on the next Business Day following the transmission by
facsimile confirmed by the sender thereof or on the third Business Day following
the date of mailing or, in the event of any disruption, strike or interruption
in the Canadian postal service after mailing and prior to receipt, on the third
Business Day following full resumption of such Canadian postal service.  Either
party hereto may change its facsimile number or address for the purpose of this
Section 4.1 by giving written notice of such change to the other.

4.2.

Delays or Omissions.  

It is agreed that no delay or omission to exercise any right, power, or remedy
accruing to any party, upon any breach, default or noncompliance by another
party under this Agreement shall impair any such right, power, or remedy, nor
shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of any similar breach, default or
noncompliance thereafter occurring.  It is further agreed that any waiver,
permit, consent, or approval of any kind or character on any party’s part of any
breach, default or noncompliance under the Agreement or any waiver on such
party’s part of any provisions or conditions of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement, by law, or otherwise
afforded to any party, shall be cumulative and not alternative. Neither party
shall be liable to the other hereunder for any indirect or consequential
damages.

4.3.

Time of the Essence

Time is expressly declared to be of the essence of this Agreement in respect of
all covenants and agreements to be performed and fulfilled.

4.4.

Severability

If any covenant or obligation of any party contained herein, or if any provision
of this Agreement or its application to any person or circumstance shall to any
extent be invalid or unenforceable, the remainder of this Agreement or the
application of such covenant or obligation to persons or circumstances other
than those to which it is held invalid or unenforceable shall not be affected,
and each provision and each covenant and obligation contained in this Agreement
shall be separately valid and enforceable, to the fullest extent permitted by
law or at equity.





--------------------------------------------------------------------------------










4.5.

Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. To evidence the fact that it
has executed this Agreement, a party may send a copy of its executed counterpart
to all other parties by facsimile transmission.  That party shall be deemed to
have executed this Agreement on the date it sent such facsimile transmission.
 In such event, such party shall forthwith deliver to the other party the
counterpart of this Agreement executed by such party.

4.6.

Entire Agreement

This Agreement and the Exhibits hereto and the other documents delivered
pursuant thereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to the other in any manner by any oral or written
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.  Each party expressly represents and warrants that it
is not relying on any oral or written representations, warranties, covenants or
agreements outside of this Agreement.

4.7

Parties In Interest

This Agreement shall be binding on the Corporation and its successors and its
permitted assigns and will be binding on and will enure to the benefit of the
Investor and its successors and permitted assigns.  The Investor may assign its
rights under this Agreement to any Affiliate Controlled by the Investor and that
is a transferee of the Series 1 Special Shares as permitted by the terms of the
Subscription Agreement provided that in the event that the Investor ceases to
Control such Affiliate, such rights shall be and shall be deemed to be assigned
to the Investor and any purported assignment to an Affiliate which does not
strictly comply with the foregoing shall be void and of no force or effect.

4.8

Further Assurances

Each party hereto, at its own expense, shall promptly execute and deliver or
cause to be executed and delivered to the other party, upon reasonable request
by such other party, all such other and further documents, agreements, opinions,
certificates and instruments in compliance with, or accomplishment of the
covenants and agreements of the parties hereunder.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

15




IN WITNESS WHEREOF the Corporation and the Investor have executed this Agreement
as of the 11th day of July, 2006.




MED-EMERG INTERNATIONAL INC.







By:

           “Ramesh Zacharius”       

___________________________________

Name:

Ramesh Zacharius

Title:

Chief Executive Officer







By:

            “Sidney Braun”                   

__________________________________

Name:

Sidney Braun

Title:

President and Chief Operating Officer










CALIAN TECHNOLOGIES LTD.







By:

            “Ray Basler”                        

___________________________________

Name:

Ray Basler

Title:

Chief Executive Officer

















--------------------------------------------------------------------------------







EXHIBIT “A”

SUPPORT AGREEMENT














--------------------------------------------------------------------------------










SUPPORT AGREEMENT







July ____, 2006

Calian Technologies Ltd.

2 Beaverbrook Road

Kanata, ON   K2K 1L1




Attention:

President




Dear Sirs:




Re: Med-Emerg International Inc.




The undersigned understands that pursuant to that certain investor rights
agreement to be dated on or about the date hereof (the “Investor Rights
Agreement”) by and between Med-Emerg International Inc. (the “Corporation”) and
Calian Technologies Ltd. (“Calian”) the Corporation has agreed, among other
things, that it will (a) take all proceedings that are in its capacity to take
to effect the appointment of election of Larry O’Brien, the current Chairman of
Calian (the “Nominee”), to the Board of Directors of the Corporation (the
“Board”) as soon as practicable but in any event not later than the next annual
meeting of the shareholders of the Corporation and (b) obtain, on or prior to
July __, 2006, from those current officers and/or directors of the Corporation
who collectively hold more than 50% of its outstanding common shares of the
Corporation (“Common Shares”) on the date hereof, a support agreement whereby
each such holder agrees to vote its Common Shares in favour of the election of
the Nominee to the Board in accordance with the terms and conditions of the
Investor Rights Agreement.




The undersigned is a current officer and/or director of the Corporation and a
holder of Common Shares and is entering into this Letter Agreement in
furtherance of and in accordance with the Investor Rights Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby expressly acknowledged.




1.

The undersigned represents and warrants to and agrees with Calian that Schedule
“A” hereto accurately sets forth all of the securities of the Corporation of
which the undersigned beneficially owns or over which the undersigned exercises
control or direction (collectively, the “Securities”), which Securities are held
free and clear of any encumbrance that would prevent the undersigned from
performing its obligations pursuant to section 2.




2.

From the date hereof until the time specified in the first sentence of Section
2.4 of the Investor Rights Agreement, the undersigned shall vote, or cause to be
voted (including, for greater certainty, executing or causing to be executed
proxies in order to exercise such vote), all of the Common Shares beneficially
owned or over which the undersigned exercises control or direction on and after
the date hereof, in favour of the election of the Nominee to the Board in
accordance with the terms and conditions of the Investor Rights Agreement.





--------------------------------------------------------------------------------










 




3.

The undersigned has all necessary power and authority to enter into this Letter
Agreement. This Letter Agreement is the legal, valid and binding agreement of
the undersigned, and is enforceable against the undersigned in accordance with
its terms.




4.

This Letter Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein. Each of the parties irrevocably submits to the non-exclusive
jurisdiction of the courts of the Province of Ontario with respect to any matter
arising under or related to this Letter Agreement.




5.

This Letter Agreement constitutes the entire agreement among the parties with
respect to the matters that it covers and supersedes all prior agreements,
understandings or representations among the parties, written or oral, with
respect to its subject matter.




6.

This Letter Agreement shall terminate on the earlier of: (i) the time specified
in the first sentence of Section 2.4 of the Investor Rights Agreement, and (ii)
the date that this agreement is terminated by instrument in writing signed by
each of the Investor and the undersigned.




Please confirm that the foregoing correctly states the understanding between us
by signing and returning to the undersigned a counterpart hereof.







Very truly yours,







Signed:__________________________

Name:

__________________________




Confirmed on the date first above written.

CALIAN TECHNOLOGIES LTD.







Signed:

__________________________

Name:

__________________________

Title:

__________________________





--------------------------------------------------------------------------------










SCHEDULE “A”

Security Ownership
























